PER CURIAM:
Tyrone Lamar Roberson seeks to appeal the district court’s order adopting the report and recommendation of the magistrate judge, and dismissing his complaint without prejudice against certain defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 387 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the case is ongoing in the district court against the remaining defendants, the order Roberson seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction and deny Roberson’s objection to the Appellees’ disclosure of corporate affiliations. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.